ORDER
This matter having been duly presented pursuant to Rule 1:20— 11(e) on the motion of HERBERT R. EZOR of WOOD RIDGE, who was admitted to the bar of this State in 1971, and who was temporarily suspended from the practice of law by Order of this Court filed February 12, 2014, seeking reinstatement to the practice of law;
And the Office of Attorney Ethics having interposed no objection to the relief sought;
And good cause appearing;
It is ORDERED that the motion is granted, and HERBERT R. EZOR is reinstated to the practice of law, effective immediately; and it is further
ORDERED that the portion of the Order filed February 12, 2014, that ordered respondent’s attorney accounts be restrained from disbursement and transferred to the Superior Court Trust Fund is hereby vacated, and the funds being held by the Superior Court Trust Fund from respondent’s attorney accounts, together with accrued interest, shall be released to HERBERT R. EZOR forthwith.